 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   CHARLES FRANCIS GOODS,                            )   Case No.: 1:19-cv-0662- AWI JLT
                                                       )
12                  Plaintiff,                         )   FINDINGS AND RECOMMENDATIONS
                                                       )   DISMISSING CERTAIN CLAIMS AND
13          v.                                         )   DISMISSING THE BAKERSFIELD POLICE
                                                       )   DEPARTMENT, THE CITY OF BAKERSFIELD,
14   CITY OF BAKERSFIELD POLICE                        )   AND SGT. WOODS AS DEFENDANTS IN THIS
     DEPARTMENT, et al.,                               )   ACTION
15                                                     )
                    Defendants.                        )
16                                                     )
17          Conrad Wood asserts that officers of the Bakersfield Police Department and the City of
18   Bakersfield are liable for violations of his civil rights related to the use of excessive force against
19   Plaintiff during his arrest. (Doc. 5 at 1)
20          Previously, the Court found the facts alleged were sufficient to support a claim for excessive
21   force against Officer Teri Harless, but Plaintiff failed to allege cognizable claims against the City of
22   Bakersfield, its police department, or Officer Waltree. (Doc. 3; Doc. 6) Plaintiff informed the Court
23   he wishes to proceed only on the claim found cognizable. (Doc. 7) Therefore, as discussed below, the
24   Court recommends the action proceed only on the claims for excessive force against Teri Harless.
25   I.     Screening Requirement
26          When an individual seeks to proceed in forma pauperis, the Court is required to review the
27   complaint and shall dismiss a complaint, or portion of the complaint, if it is “frivolous, malicious or
28   fails to state a claim upon which relief may be granted; or . . . seeks monetary relief from a defendant

                                                           1
 1   who is immune from such relief.” 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2).
 2           A plaintiff’s claim is frivolous “when the facts alleged rise to the level of the irrational or the
 3   wholly incredible, whether or not there are judicially noticeable facts available to contradict them.”
 4   Denton v. Hernandez, 504 U.S. 25, 32-33 (1992). In other words, a complaint is frivolous where the
 5   litigant sets “not only the inarguable legal conclusion, but also the fanciful factual allegation.” Neitzke
 6   v. Williams, 490 U.S. 319, 325 (1989).
 7   II.     Pleading Standards
 8           General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A
 9   pleading must include a statement affirming the court’s jurisdiction, “a short and plain statement of the
10   claim showing the pleader is entitled to relief; and . . . a demand for the relief sought, which may
11   include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a).
12           A complaint must give fair notice and state the elements of the plaintiff’s claim in a plain and
13   succinct manner. Jones v. Cmty. Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). The
14   purpose of the complaint is to inform the defendant of the grounds upon which the complaint stands.
15   Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The Supreme Court noted,
16           Rule 8 does not require detailed factual allegations, but it demands more than an
             unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
17           labels and conclusions or a formulaic recitation of the elements of a cause of action will
             not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
18           factual enhancement.

19   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (internal quotation marks and citations omitted). Vague
20   and conclusory allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d 266,
21   268 (9th Cir. 1982). The Court clarified further,
22           [A] complaint must contain sufficient factual matter, accepted as true, to “state a claim
             to relief that is plausible on its face.” [Citation]. A claim has facial plausibility when
23           the plaintiff pleads factual content that allows the court to draw the reasonable
             inference that the defendant is liable for the misconduct alleged. [Citation]. The
24           plausibility standard is not akin to a “probability requirement,” but it asks for more than
             a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a complaint
25           pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of
             the line between possibility and plausibility of ‘entitlement to relief.’
26
27   Iqbal, 556 U.S. at 679 (citations omitted). When factual allegations are well-pled, a court should
28   assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal

                                                           2
 1   conclusions are not entitled to the same assumption of truth. Id. The Court may grant leave to amend a
 2   complaint to the extent deficiencies of the complaint can be cured by an amendment. Lopez v. Smith,
 3   203 F.3d 1122, 1127-28 (9th Cir. 2000) (en banc).
 4   III.   Section 1983 Claims
 5          An individual may bring an action for the deprivation of civil rights pursuant to 42 U.S.C. §
 6   1983 (“Section 1983”), which provides in relevant part:
 7          Every person who, under color of any statute, ordinance, regulation, custom, or usage,
            of any State or Territory or the District of Columbia, subjects, or causes to be subjected,
 8          any citizen of the United States or other person within the jurisdiction thereof to the
            deprivation of any rights, privileges, or immunities secured by the Constitution and
 9          laws, shall be liable to the party injured in an action at law, suit in equity, or other
            proper proceeding for redress.
10
11   42 U.S.C. § 1983. A plaintiff must allege facts from which it may be inferred (1) he was deprived of a
12   federal right, and (2) a person or entity who committed the alleged violation acted under color of state
13   law. West v. Atkins, 487 U.S. 42, 48 (1988); Williams v. Gorton, 529 F.2d 668, 670 (9th Cir. 1976).
14          A plaintiff must allege a specific injury was suffered and show causal relationship between the
15   defendant’s conduct and the injury suffered. See Rizzo v. Goode, 423 U.S. 362, 371-72 (1976). Thus,
16   Section 1983 “requires that there be an actual connection or link between the actions of the defendants
17   and the deprivation alleged to have been suffered by the plaintiff.” Chavira v. Ruth, 2012 WL 1328636
18   at *2 (E.D. Cal. Apr. 17, 2012). An individual deprives another of a federal right “if he does an
19   affirmative act, participates in another’s affirmative acts, or omits to perform an act which he is legally
20   required to do so that it causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d
21   740, 743 (9th Cir. 1978). Thus, “[s]ome culpable action or in action must be attributable to defendants.”
22   See Puckett v. Corcoran Prison - CDCR, 2012 WL 1292573, at *2 (E.D. Cal. Apr. 13, 2012).
23   IV.    Factual Allegations
24          Plaintiff alleges that on November 4, 2018, Bakersfield police officers Trisha Waltree and Teri
25   Harless approached him and asked him to “lay down on the ground.” (Doc. 5 at 1) He told the officers
26   that he could not comply because he had a broken rib. (Id.) Plaintiff alleges Officer Waltree then
27   “pulled [his] right shoulder and pulled [him] to the ground while Officer Harless struck [him] across
28   [his] back.” (Id.) He asserts Officer Harless also struck him twice more as he lay on the ground. (Id.)

                                                         3
 1   V.     Discussion and Analysis
 2          Based upon the foregoing facts, Plaintiff contends the Defendants are liable for the “use of
 3   excessive force.” (Doc. 5 at 1; see also Doc. 1 at 3)
 4          The Supreme Court of the United States determined the Due Process Clause of the Fourteenth
 5   Amendment protects individuals who have not yet been convicted of a crime “from the use of excessive
 6   force that amounts to punishment.” Graham v. Connor, 490 U.S. 386, 388 (1989). However,
 7   allegations of excessive force during an arrest are analyzed under the Fourth Amendment, which
 8   prohibits arrests without probable cause or other justification. Id. (“claim[s] that law enforcement
 9   officials used excessive force in the course of making an arrest, investigatory stop, or other ‘seizure’ …
10   are properly analyzed under the Fourth Amendment’s ‘objective reasonableness’ standard”); see also
11   Chew v. Gates, 27 F.3d 1432, 1440 (9th Cir. 1994) (“the use of force to effect an arrest is subject to the
12   Fourth Amendment’s prohibition on unreasonable seizures”). The Supreme Court explained:
13          As in other Fourth Amendment contexts … the “reasonableness” inquiry in an excessive
            force case is an objective one: the question is whether the officers’ actions are
14          “objectively reasonable” in light of the facts and circumstances confronting them, without
            regard to their underlying intent or motivation. An officer’s evil intentions will not make
15          a Fourth Amendment violation out of an objectively reasonable use of force; nor will an
            officer’s good intentions make an objectively unreasonable use of force constitutional.
16
17   Graham, 490 U.S. at 396-97 (1989) (internal citations omitted). In applying this standard, the Ninth
18   Circuit instructs courts to consider “the totality of the circumstances and . . . whatever specific factors
19   may be appropriate in a particular case.” Bryan v. MacPherson, 630 F.3d 805, 826 (9th Cir. 2010).
20          In Graham, the Supreme Court set forth factors to be considered in evaluating whether a use of
21   force was reasonable, “including the severity of the crime at issue, whether the suspect poses an
22   immediate threat to the safety of the officers or others, and whether he is actively resisting arrest or
23   attempting to evade arrest by flight.” Id., 490 U.S. at 396 (citing Tennessee v. Garner, 471 U.S. 1, 8-9
24   (1985). The Court may also consider “whether officers administered a warning, assuming it was
25   practicable.” George v. Morris, 736 F.3d 829, 837-38 (9th Cir. 2013) (citing Scott v. Harris, 550 U.S.
26   372, 381-82 (2007). Ultimately, the “reasonableness” of the actions “must be judged from the
27   perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”
28   Graham, 490 U.S. at 396.

                                                          4
 1          A.      Liability of the Arresting Officers
 2          Plaintiff admits he refused to comply with the request of the officers to lie on the ground but
 3   explained that he could not do so due to a broken rib. (Doc. 5 at 1) In response, Officer Waltree
 4   forced him to the ground while Officer Harless struck him with a baton. (Id.) Once he was on the
 5   ground, Officer Harless struck Plaintiff twice more with a baton. (Id.)
 6          Assuming, as the Court must at this juncture, the facts alleged in first amended complaint are
 7   true, the facts alleged supports a claim for excessive force against Officer Harless. See Watkins v. City
 8   of Oakland, 145 F.3d 1087, 1090-93 (9th Cir. 1998); Priester v. City of Riviera Beach, 208 F.3d 919,
 9   927 (11th Cir. 2000). An officer is not permitted to strike an arrestee after he has become compliant.
10          There are no allegations that Waltree had an opportunity to intervene in Harless’ use of force
11   once the plaintiff became compliant. There are no facts alleged to suggest that the officers lacked
12   legal cause to require the plaintiff to assume a prone position or that the officer’s action in taking the
13   plaintiff’s shoulder and forcing him to the ground was unlawful. Indeed, the plaintiff admits that he
14   refused to comply when Waltree told him to lie on the ground. There mere fact that he was suffering
15   from an injury would not necessarily be a proper basis for the plaintiff to refuse a lawful order by
16   police. Thus, the Court finds Plaintiff has stated a cognizable claim against Officer Harless but fails to
17   state a claim against Officer Waltree. Accordingly, the Court RECOMMENDS the claim against
18   Officer Waltree be DISMISSED without leave to amend.
19          B.      Liability of Sgt. Woods
20          Previously, Plaintiff identified Sgt. Woods as a defendant in the action. (Doc. 1 at 2) However,
21   Plaintiff fails to include any factual allegations regarding Sgt. Woods in his complaint. (See generally
22   Doc. 1) Consequently, the Court found Plaintiff failed to state a cognizable claim against Sgt Woods.
23   Likewise Plaintiff did not allege any facts related to Sgt. Woods in his First Amended Complaint. (See
24   generally Doc. 5) Accordingly, the Court RECOMMENDS Sgt. Woods be DISMISSED as a
25   defendant in this action. See Gonzales v. Lamanuzzi, 2019 WL 636853, at *4 (E.D. Cal. Feb. 14, 2019)
26   (“Plaintiff’s allegations must establish each named defendant’s involvement in the alleged deprivation,
27   as there can be no liability under section 1983 unless there is some affirmative link or connection
28   between a defendant’s actions and the alleged constitutional violation”) citing Rizzo, 423 U.S. at 371-

                                                          5
 1   72; May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980)
 2          C.      The Police Department as a Defendant
 3          Previously, Plaintiff identified the Bakersfield Police Department as a defendant in this action.
 4   (Doc. 1) Although municipalities, such as cities and counties, are amenable to suit, sub-departments or
 5   bureaus of municipalities—like the Bakersfield Police Department—are “not generally considered
 6   ‘persons’ within the meaning of Section 1983.” United States v. Kama, 394 F.3d 1236, 1240 (9th Cir.
 7   2005); Hervey v. Estes, 65 F.3d 784, 791 (9th Cir. 1995) (“Although municipalities, such as cities and
 8   counties, are amenable to suit … sub-departments or bureaus of municipalities, such as the police
 9   departments, are not generally considered ‘persons’ within the meaning of § 1983”); see also Gonzales
10   v. City of Clovis, 2013 WL 394522 (E.D. Cal. Jan. 30, 2013) (holding that the Clovis Police
11   Department is not a “person” for purposes of Section 1983); Wade v. Fresno Police Dep’t, 2010 WL
12   2353525 at *4 (E.D. Cal. June 9, 2010) (finding the Fresno Police Department to not be a “person”
13   under Section 1983).
14           Because the Bakersfield Police Department is not a proper defendant in this action—and
15   Plaintiff instead named the City as a defendant in his First Amended Complaint (Doc. 5 at 1)—the
16   Court RECOMMENDS the police department be DISMISSED as a defendant.
17          D.      Municipal Liability
18          Local governments, such as the City of Bakersfield, are “persons” subject to suit for
19   “constitutional tort[s]” under Section 1983. Haugen v. Brosseau, 339 F.3d 857, 874 (9th Cir. 2003)
20   (citing Monell v. Dep't of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). To state a civil rights claim
21   against a local government under Monell, a plaintiff must set forth facts alleging the following: (1) the
22   local government official(s) must have intentionally violated the plaintiff's constitutional rights, (2) the
23   violation must be a part of policy or custom and may not be an isolated incident, and (3) there must be a
24   link between the specific policy or custom to the plaintiff's injury. See Monell, 436 U.S. at 690-92.
25          A plaintiff may show a municipal policy or custom in three ways:
26          (1) A longstanding practice or custom which constitutes the standard operating
            procedure of the local governmental entity;
27
            (2) The decision-making official was, as a matter of state law, a final policymaking
28          authority whose edicts or acts may fairly be said to represent official policy in the area
            of the decision; or
                                                          6
 1
            (3) An official with final policymaking authority either delegated that authority to, or
 2          ratified the decision of, a subordinate.

 3   Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir. 2005). In addition, a municipal policy may be
 4   inferred from widespread practices or evidence of repeated constitutional violations for which the
 5   errant municipal officers were not discharged or reprimanded. Id.
 6          The Plaintiff has named the City of Bakersfield as a defendant in his First Amended Complaint,
 7   rather than the police department. (See Doc. 5 at 1) However, he fails to allege facts to support a claim
 8   under Section 1983. There are no facts supporting a conclusion that the conduct of the defendant
 9   officers was part of an unlawful custom or policy of the City. Further, there is no link between a
10   custom and policy of the City and the alleged excessive force. Accordingly, Plaintiff fails to allege
11   facts to support a claim for municipal liability under Section 1983, and the Court RECOMMENDS the
12   claim against the City of Bakersfield be DISMISSED.
13   VI.    Findings and Recommendations
14          For the reasons set forth above, and in the Court’s prior orders, the Court finds Plaintiff is
15   unable to proceed upon his claims against Officer Waltree, Sgt. Woods, the Bakersfield Police
16   Department, and the City of Bakersfield.
17          Accordingly, the Court RECOMMENDS:
18          1.      Plaintiff’s claims against Officer Waltree, Sgt. Woods, the Bakersfield Police
19                  Department, and the City of Bakersfield be DISMISSED;
20          2.      Officer Waltree, Sgt. Woods, the Bakersfield Police Department, and the City of
21                  Bakersfield be terminated as a defendant in this action; and
22          3.      The action proceed only upon Plaintiff’s claims under Section 1983 for excessive force,
23   against Teri Harless.
24          These findings and recommendations are submitted to the United States District Judge
25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local
26   Rules of Practice for the United States District Court, Eastern District of California. Within fourteen
27   days after being served with these findings and recommendations, Plaintiff may file written objections
28   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

                                                         7
 1   Recommendations.” Plaintiff is advised failure to file objections within the specified time may waive
 2   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991);
 3   Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).
 4
 5   IT IS SO ORDERED.
 6
        Dated:     August 13, 2019                             /s/ Jennifer L. Thurston
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         8
